Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 1 of 20
                                                                          scn

                                                              Aug 25, 2021

                                                                           Ft. Pierce




                                                            2:21cv14350
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 2 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 3 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 4 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 5 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 6 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 7 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 8 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 9 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 10 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 11 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 12 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 13 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 14 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 15 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 16 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 17 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 18 of 20
Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 19 of 20
                            Case 2:21-cv-14350-KMM Document 1 Entered on FLSD Docket 08/25/2021 Page 20 of 20




                                                                                                                         a llllllll
                                                                                                                        l5ffll'ilR.
                                                                                                                                                                         'Mlli·POSTAGE PAID
                                                                                                                                                                            e~1lb"i!is, AL
                                                                                                                                                                          ltlsa~,,,

       I
                             .   _.     '   ~
                                                                                                                             1007
                                                                                                                                                         34950              $26.35
                                                                                                                                                                          A2304E107036-02




          iI1I                                  PRIORITY
                                                                                                                                                                   -,
       M' ~
                       UNITEDST!lTES        ,
                                                                                                                                                                     ONAL USE
                                                ex't>~~\s·
     EX P
            . .    .
                       POSTLJLSERVICEe
            FROM:....,._,
                                      -•9«JI
                                                                    IIHIIIIIIIIIII         EJ 947 557 958 US
                                                                                                                                                                     ERE
             S'qnia fhAsh:i
             ~ul\ ll\r1c1 ~sher dr                            .,
                                                                        :    '        .
                                                                     USPS• CcMpo,afe Acct. No.
                                                                                                      FtOeraJAef,ncyAcct No. or Posu!SeMce'" Acct. No.
               ~~,;\ lAL ~6T~-a
                                                            .. ..          .      .




                                                                                                                                                                   ect International
                                                                                                                                                                   , details .




                                                                                                                                                                 . MAY BE REQUIRED.



                                                        LABEL 11•8, MAY 2021
                                                                                             • AM
                                                                                             • PM
                                                                                          PSN 7"°"'2.ooo-t99e
                                                                                                                                                                                                _J
                                                                                                                                 Iri;'\ I ~
                                                                                                    ----·---                        ··-   --         -      PO I

                                                                                                                               ~
                                                                                                                              'eJ t ... J ~
                                                                                                                                                                                       UNITED sTJJTEs
                                                                                                                                                                                   POST/J.L SERVICE.




I'
